acknowledged significant advice may be disseminated office_of_chief_counsel internal_revenue_service memorandum cc ebeo br emmadden tl-n-6209-97 date october sca released to district_counsel south texas district cc msr stx aus attention lewis j hubbard jr and jerry l hamilton from assistant chief_counsel employee_benefits and exempt_organizations cc ebeo subject significant service_center advice request this responds to your request for significant advice dated date concerning a question posed by the austin service_center regarding the proper application of sec_32 of the internal_revenue_code disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of part of the ccdm see office_of_chief_counsel notice dated date regarding service_center advice procedures this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document may not be disclosed beyond the office of individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives situation issues if a mother x with modified_adjusted_gross_income magi of dollar_figure her daughter y with magi of dollar_figure and one granddaughter z lived together for the entire taxable_year a who can claim the earned_income_tax_credit eic under sec_32 of the code what if their magi’s are reversed b does a taxpayer have to claim the eic with respect to an individual who satisfies sec_32 ii and iii of the code tl-n-6209-97 c how should the service treat similar factual situations in light of lestrange v commissioner t c memo situation if two sisters a and b lived together in with their respective foster children c and d a can each sister claim the eic under sec_32 of the code b if one sister has a higher magi does sec_32 of the code operate to disallow the eic to the other sister situation conclusions a on the facts presented z is a qualifying_child of both x and y i if y meets the age requirement then she is also a qualifying_child of x the rule_of sec_32 of the code applies and the tie-breaker rule_of sec_32 is not triggered with the following result x can claim the eic with respect to both y and z by identifying them on her tax_return and y cannot claim the eic ii if y does not meet the age requirement then she is not a qualifying_child of x the tie-breaker rule_of sec_32 of code applies and x’s having a higher magi than y produces the following result x can claim the eic with respect to z by identifying z on her tax_return and y cannot claim the eic if the magi’s are reversed then y can identify z on her return and claim the eic and x cannot b if an individual satisfies the relationship abode and age tests with respect to a taxpayer the individual is a qualifying_child of that taxpayer regardless of whether the taxpayer identifies the individual as a qualifying_child on the return c in light of the retroactive technical corrections made by sec_6021 of the internal_revenue_service restructuring act of the reasoning of lestrange v commissioner tcmemo_1997_428 should not be applied in similar factual situations situation a on the facts presented c is a’s qualifying_child and a can claim the eic by identifying c on her return d is b’s qualifying_child and b can claim the eic by identifying d on her return tl-n-6209-97 b the fact that both sisters and their respective foster children live at the same address does not automatically trigger the tie-breaker rule the tie-breaker rule only applies if there are two or more otherwise eligible individuals with respect to the same qualifying_child in this situation the rule does not apply because neither sister is an eligible_individual with respect to the other sister’s foster_child the fact that one sister has a higher magi therefore does not operate to disallow the eic to the other sister facts of situation x y and z lived together throughout all of x rented a 3-bedroom apartment throughout all of x is the mother of y and z is the daughter of y x y and z each have a social_security_number x and y have magi’s of dollar_figure and dollar_figure respectively z is years old y pays her mother half of the rent and utilities for the apartment and receives exclusive use of one bedroom and shared use of the common areas y pays for y’s and z's food relevant legal authorities discussion of situation sec_32 of the code allows the eic in the case of an eligible_individual an eligible_individual is defined by sec_32 of the code to include any individual who has a qualifying_child for the taxable_year qualifying_child is defined in sec_32 of the code a technical correction enacted in sec_6021 of the internal_revenue_service restructuring act of publaw_105_206 amended sec_32 to clarify this definition the amendment is effective as if included in the amending legislation as amended sec_32 of the code defines a qualifying_child as an individual i who bears a relationship to the taxpayer described in subparagraph b sec_32 of the code was substantially amended by the revenue reconciliation act of title xi of the omnibus budget reconciliation act of publaw_101_508 sec a 104_stat_1388 this revision introduced the concept of a qualifying_child by adding sec_32 tl-n-6209-97 ii except as provided in subparagraph b iii who has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year and iii who meets the age requirements of subparagraph c an individual satisfies the relationship requirement under sec_32 of the code if the individual is the son or daughter of the taxpayer or the descendant of either a stepson or stepdaughter of the taxpayer or an eligible_foster_child an eligible_foster_child is defined in sec_32 of the code as an individual who is not the son or daughter of the taxpayer or a descendant of either or a stepson or stepdaughter of the taxpayer whom the taxpayer cares for as his or her own child and who has the same principal_place_of_abode as the taxpayer for the entire taxable_year under sec_32 of the code an individual satisfies the age requirement if he or she is under age as of the close of the taxable_year or under age as of the close of the taxable_year if a full-time_student or is permanently_and_totally_disabled under sec_32 of the code a qualifying_child shall not be taken into account under subsection b unless the taxpayer includes the name age and taxpayer_identification_number of the qualifying_child on the return the tie-breaker rule_of sec_32 of the code applies if there would be two or more eligible individuals with respect to the same qualifying_child under the tie-breaker rule only the taxpayer with the highest magi is treated as an eligible_individual with respect to that qualifying_child under sec_32 of the code if an individual is a qualifying_child of another taxpayer that individual is not treated as an eligible_individual this rule is applied before the tie-breaker rule who is a qualifying_child y is x’s qualifying_child if she satisfies the relationship abode and age tests she satisfies the relationship_test because she is x's daughter she satisfies the abode test because she lived with x for more than half of if y was under age or if she was a full-time_student or she was totally and permanently disabled she satisfies the age_test if y satisfies the age_test she is x’s qualifying_child z is x’s qualifying_child if she satisfies the relationship abode and age tests she satisfies the relationship_test because she is x's granddaughter she satisfies the abode test because she lived with x for more than half of she tl-n-6209-97 satisfies the age_test because she is years old thus z is x’s qualifying_child z is y’s qualifying_child if she satisfies the relationship abode and age tests she satisfies the relationship_test because she is y's daughter she satisfies the abode test because she lived with y for more than half of she satisfies the age_test because she is years old the fact that y has exclusive use of the bedroom in the apartment does not mean that y and z have separate places of abode thus z is y’s qualifying_child as the preceding discussion indicates y may be x’s qualifying_child if so sec_32 of the code would apply if not the tie-breaker rule would apply because z is a qualifying_child of both x and y how does the rule under sec_32 of the code operate in this situation how does the tie-breaker rule operate in this situation if y is x’s qualifying_child sec_32 of the code is triggered because y is the qualifying_child of another taxpayer y is not an eligible_individual and thus cannot claim the eic with respect to z even though z is y’s qualifying_child the magi's of x and y are irrelevant because sec_32 of the code applies before the tie-breaker rule and prevents y from being an eligible_individual with x as the only eligible_individual with respect to z the tie-breaker rule is not triggered if y is not x’s qualifying_child the tie-breaker rule is triggered because both x and y are otherwise eligible individuals with respect to z because x has the higher magi she is treated as an eligible_individual and y is not thus x is entitled to claim the eic with respect to z in this same situation if the magi's are reversed dollar_figure for y and dollar_figure for x the tie-breaker rule treats y rather than x as an eligible_individual with respect to z in that situation y is entitled to claim the eic does a taxpayer have to claim the eic with respect to an individual who satisfies sec_32 ii and iii of the code if an individual satisfies the relationship abode and age tests with respect to a taxpayer the individual is a qualifying_child of that taxpayer even if the taxpayer does not identify the child on his or her return the tie-breaker rule and the rule tl-n-6209-97 under sec_32 of the code operate to disallow the eic to certain individuals how should fact patterns similar to lestrange v commissioner be treated in lestrange v commissioner tcmemo_1997_428 ms lestrange lived with her 2-year old son treymaine her sister heather and her mother ms groom for the relevant periods in treymaine satisfied the relationship abode and age tests of a qualifying_child in sec_32 of the code with respect to both ms lestrange and ms groom heather satisfied these tests with respect to ms groom ms lestrange identified treymaine on her return as a qualifying_child and claimed the eic with respect to him ms groom identified heather on her return as a qualifying_child and claimed the eic with respect to heather but did not identify or claim the eic with respect to treymaine ms groom had a higher adjusted_gross_income than ms lestrange the service disallowed the eic to ms lestrange the service argued that the identification requirement was merely a procedural requirement and that only the relationship abode and age tests are elements of the definition of a qualifying_child therefore because treymaine met those elements with respect to both ms lestrange and ms groom the tie-breaker rule_of sec_32 of the code applied accordingly because ms groom had a higher adjusted_gross_income ms lestrange could not claim the eic with respect to treymaine in holding for ms lestrange the tax_court concluded that the identification requirement was an essential element of the definition of qualifying_child in sec_32 of the code so that the tie-breaker rule did not apply the tax_court reached its conclusion in lestrange under a prior version of sec_32 of the code as indicated above sec_6021 of the internal_revenue_service restructuring act of made technical corrections to sec_32 of the code these technical corrections are effective as if included in the original legislation in the technical corrections to sec_32 of the code clarify that a qualifying_child is an individual who satisfies the relationship abode and age tests as a result the in the rule was based on adjusted_gross_income rather than modified_adjusted_gross_income tl-n-6209-97 reasoning in lestrange should not be applied to situations similar to the one described in that case facts of situation a and b are sisters who live in the same house a has a foster daughter c and b has a foster son d a and b had magi’s in of dollar_figure and dollar_figure respectively a and b equally share the cost of maintaining the house c and d are both years old and have social_security numbers a and b each pay their own personal expenses and the expenses of their respective foster_child a does not care for b’s foster son as her own and b does not care for a’s foster daughter as her own discussion of situation can each sister claim the eic c is a’s qualifying_child if she satisfies the relationship abode and age tests because c is not a's daughter granddaughter or stepdaughter she can satisfy the relationship_test only if she is a’s eligible_foster_child although the facts do not specifically state that a cares for c as her own child we assume that a does so because the facts describe c as a's foster daughter and indicate that b does not care for c as b's own child if c has the same principal_place_of_abode as a for the entire taxable_year she is a’s eligible_foster_child although the facts do not specifically state that c has the same principal_place_of_abode as a for the entire year assuming she resides in the same house as a for the entire taxable_year she satisfies the abode test c satisfies the age_test because she i sec_15 years old thus c is a qualifying_child of a the rule under sec_32 of the code does not apply because a is not in turn the qualifying_child of anyone else and the tie-breaker rule does not apply for the reasons discussed below a is an eligible_individual with respect to c and is entitled to claim the eic with respect to c to claim the eic a must identify c on her return by including c's name age and social_security_number on the return this result would change if c does not have the same principal_place_of_abode as a for the entire taxable_year if not then c satisfies neither the relationship_test nor the abode test if c fails either of these tests then c is not a qualifying_child with respect to a and a is not an eligible_individual and cannot claim the eic with respect to c a similar analysis applies to determine if d is b’s qualifying_child tl-n-6209-97 what if a has a higher magi than b the tie-breaker rule is triggered if c is also an a qualifying_child of b or d is also a qualifying_child of a because there would then be two potentially eligible individuals with respect to the same qualifying_child the facts suggest and we assume that d is not a’s son grandson or stepson to satisfy the relationship_test d would therefore have to be an eligible_foster_child of a the facts state that a does not care for d as her own child thus d is not an eligible_foster_child of a because d fails the relationship_test d is not a qualifying_child of a and a is not an eligible_individual with respect to d similarly c is not a qualifying_child of b and b is not an eligible_individual with respect to c because there are not two otherwise eligible individuals with respect to the same qualifying_child the tie- breaker rule does not disallow the eic to either a or b thus the magi’s of a and b are irrelevant even though a and b live at the same address if you have any questions regarding this memorandum please contact this office at assistant chief_counsel employee_benefits and exempt_organizations by mark schwimmer chief branch
